Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2009                                                                                            Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  138918                                                                                               Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  BARBARA COHN, Personal Representative of                                                                              Justices
  the ESTATE OF PHYLLIS MADGY, Deceased,
             Plaintiff-Appellee,
  v                                                                SC: 138918
                                                                   COA: 289272
                                                                   Oakland CC: 2007-085531-NO
  WILLIAM BEAUMONT HOSPITAL,
           Defendant-Appellant.

  _________________________________________/

                                 AMENDMENT TO ORDER

        On order of the Court, this Court’s order of September 28, 2009 is amended to
  change the text to read as follows:

               On order of the Chief Justice, a stipulation signed by counsel for the
        parties agreeing to the dismissal of this application for leave to appeal is
        considered, and the application for leave to appeal is DISMISSED with
        prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2009                  _________________________________________
           d0929                                                              Clerk